Citation Nr: 1639743	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-30 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 12, 2006 for the award of a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of that hearing is of record.

The Board denied the Veteran's claim for an earlier effective date for TDIU in a July 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2015 decision to the extent it declined to award an effective date earlier than July 12, 2006 for TDIU.  The Court granted the JMR in a March 2016 Order.  This issue now returns to the Board for further consideration.

The Board notes that the issues of entitlement to an increased rating for vascular headaches and entitlement to SMC for aid and attendance or by reason of being housebound were remanded to the RO by the Board in July 2015 for issuance of a statement of the case (SOC).  The RO has not yet issued the SOC; the issues have not been recertified to the Board and are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2008 rating decision, the RO granted TDIU effective July 12, 2006.  The Veteran seeks an effective date earlier than July 12, 2006 for the award of TDIU.  

On July 12, 2006, VA received an informal claim for entitlement to TDIU from the Veteran in the form of a private medical letter.  See July 2006 Private Medical Letter; 38 C.F.R. § 3.157(b)(2) (2006).  The July 2006 private medical letter states that the Veteran's chronic debilitating headaches make employment impossible.  The Veteran asserts that he is entitled to an effective date of March 1, 2006 or earlier, because he was unable to work as a result of his service-connected headache disability on or before this date.  See October 2008 Request for Reconsideration; see also July 2007 TDIU Application; November 2007 Correspondence; March 2009 Notice of Disagreement; July 2010 Form 9; June 2015 Written Statement (seeking TDIU from December 1, 2005).  During the April 2015 Board hearing, the Veteran reported that he stopped all work activity in November 2005 due to the headaches and that he was awarded social security disability starting March 2006.  

The Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) prior to July 12, 2006.  In the year preceding July 12, 2006, the Veteran was rated at 50 percent for his service-connected headache disability.  

As there is evidence to suggest that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected headache disability prior to July 12, 2006, submission of the issue of entitlement to TDIU to the Director of Compensation for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any additional relevant records of treatment from the period of time prior to July 2006, as may support a claim for TDIU benefits before that date.  Efforts to obtain any identified records then should be undertaken.   

2.  After any additional records are associated with the file, refer the Veteran's claim for entitlement to TDIU prior to July 12, 2006, to VA's Director of Compensation and Pension Services or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 4.16(b).  The Director should consider whether the Veteran's service-connected headache disability rendered him unable to secure and follow a substantially gainful occupation prior to July 2006.  

3.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




